DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation, “a pair of clamp bodies, extended in a radial direction of a stator core, for clamping from both sides, in a circumferential direction of the stator core, an end part of an electric conductor, which is inserted in the stator core and welded”. From this limitation it is unclear to the examiner as to whether the subject matter being claimed is the electric conductor (the workpiece intended to be worked by the clamp jig) as a part of the clamp jig, the clamp jig with the electric conductor merely being the intended use of the clamp jig, or the method by which the clamp jig is to be used as it relates to an electric conductor.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission what further structural elements exist within the stator manufacturing device of claim 2 that differentiates the stator manufacturing device from the clamp jig of claim 1. As the claim is currently written the stator manufacturing device merely contains a pair of clamp jigs without any further structural elements to distinguish itself over the clamp jig claimed in claim 1 and thus there is not provided structure which would make this a stator manufacturing device and not a clamp jig.

Allowable Subject Matter
Claims 1-4 & 7-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a clamp jig comprising a pair of convex parts respectively provided as part of the pair of clamp bodies at a bottom of the pair of clamp bodies facing the stator core, the pair of convex parts extending in an axis direction of the stator core from the bottom, the pair of convex parts being inserted between unwelded electric conductors in the radial direction of the stator core so that the unwelded electric conductors are separated by the pair of convex parts in the radial direction of the stator core in combination with the other limitations of claim 1. Searching by the examiner yielded the following prior art:
The best prior art, Lenoir, teaches a clamp jig comprising guide protrusions (Fig. 1, Elements 15-17) configured to separate unwelded electric conductors (Fig. 1, Element 9) to be welded. Lenoir does not teach a pair of convex parts which are provided as part of the clamp bodies which is provided at a 

Regarding Claim 2, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a stator manufacturing device comprising a pair of convex parts respectively provided as part of the pair of clamp bodies at a bottom of the pair of clamp bodies facing the stator core, the pair of convex parts extending in an axis direction of the stator core from the bottom, the pair of convex parts being inserted between unwelded electric conductors in the radial direction of the stator core so that the unwelded electric conductors are separated by the pair of convex parts in the radial direction of the stator core in combination with the other limitations of claim 2. Searching by the examiner yielded the following prior art:
The best prior art, Lenoir, teaches a clamp jig comprising guide protrusions (Fig. 1, Elements 15-17) configured to separate unwelded electric conductors (Fig. 1, Element 9) to be welded. Lenoir does not teach a pair of convex parts which are provided as part of the clamp bodies which is provided at a bottom of the pair of clamp bodies specifically facing the stator core nor is this feature taught in any other prior art to anticipate or render obvious the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (JP 2004032964A) which teaches a clamp body having guide protrusions extending in an axial direction away from a stator core. (JP 2015035922 A) which teaches a clamp jig having clamp bodies with guide protrusions extending in a radial direction and convex protrusions extending in the circumferential direction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725